NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted October 20, 2021
                                Decided October 20, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DANIEL A. MANION, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

No. 21-1256

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of
                                                  Illinois.

      v.                                          No. 3:10-CR-30243-SMY-2

FLOYD B. GAMBLE,                                  Staci M. Yandle,
    Defendant-Appellant.                          Judge.

                                       ORDER

         Floyd Gamble appeals the district court’s revocation of his supervised release,
but his counsel asserts that the appeal is frivolous and moves to withdraw. See Anders v.
California, 386 U.S. 738, 744 (1967). Gamble does not have an unqualified constitutional
right to counsel in revocation proceedings, see Gagnon v. Scarpelli, 411 U.S. 778, 789–91
(1973), and so the Anders safeguards need not govern our review. Nonetheless, our
practice is to follow them. See United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016).
Counsel’s brief explains the nature of the case and raises potential issues that an appeal
No. 21-1256                                                                           Page 2

like this would be expected to involve. Because her analysis appears thorough, and
Gamble has not responded to her motion, see CIR. R. 51(b), we limit our review to the
subjects that counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Gamble originally pleaded guilty to Hobbs Act robbery, 18 U.S.C. § 1951(a), and
served a 77-month prison sentence. After violating the terms of his supervised release
by unlawfully restraining a woman, he was reimprisoned and sentenced to additional
supervised release. About a year into that second term, his probation officer filed a
petition to revoke his supervised release, alleging that he violated six conditions of his
supervision, some multiple times. The most serious allegation was that he committed
aggravated battery and armed robbery of a woman at a social gathering. He was also
charged with multiple instances of driving with a suspended license; driving while
carrying alcohol; and failing to report to his probation officer, submit various reports,
and participate in mandatory mental-health treatment and education programs.

        Because Gamble contested these allegations, the district court held an evidentiary
hearing. Gamble’s probation officer testified about his failure to comply with various
requirements and about her interview with the alleged battery victim, during which she
photographed the victim’s injuries. Gamble’s victim, a former romantic partner, also
testified about how Gamble beat her to the point that he collapsed her lung, broke her
nose, and separated her eyeball from her retina. The government also submitted police
reports and photographs of these injuries. When Gamble testified, he conceded driving
on a suspended license but broadly denied the other infractions, and his attorney
suggested through witness questioning that another person committed the battery.

       After reviewing the evidence, the district court found that the government had
proved by a preponderance of the evidence that Gamble committed each violation other
than armed robbery and skirting his education requirements. It then revoked Gamble’s
supervised release. After holding another hearing on sentencing, the court imposed 24
months’ incarceration followed by one year of supervised release. These were the
maximum available sentences by statute and at the top of the reimprisonment range
under the policy statements in Chapter Seven of the Sentencing Guidelines.

       Counsel first considers whether Gamble could raise a nonfrivolous challenge to
the revocation of his supervised release. A district court may revoke release if it finds by
a preponderance of the evidence that the defendant violated a condition of release.
See 18 U.S.C. § 3583(e)(3). Here, the court held a hearing and gave Gamble a chance to
defend against the allegations, as required by Federal Rule of Criminal Procedure 32.1.
No. 21-1256                                                                         Page 3

The court considered the testimony of Gamble’s probation officer, Gamble’s victim, and
Gamble himself. It determined that Gamble’s denial was not credible, particularly
because the battery was so similar to other violent crimes he had committed against
female acquaintances. The court also considered the reports of law enforcement officers
and the probation officer, and photographs of the victim’s injuries, which had all been
entered into evidence without objection. On this record, counsel rightly concludes that
it would be frivolous to argue that there was insufficient evidence to satisfy the
preponderance-of-the-evidence standard.

       Counsel next considers whether Gamble could challenge his prison sentence as
procedurally unsound and rightly concludes that he could not. The court correctly
determined that Gamble’s aggravated battery was a Grade A violation under
U.S.S.G. § 7B1.1(a) because it carries a maximum term of imprisonment greater than one
year. See 720 ILCS 5/12-3.05. Based on Gamble’s category IV criminal history from his
original sentencing, the court correctly calculated a policy-statement range of 18 to 30
months’ imprisonment, see U.S.S.G. § 7B1.4(a), capped by a 24-month statutory
maximum because the underlying conviction was for a class C felony. See 18 U.S.C.
§ 3595(e)(3). The court also correctly calculated that additional supervised release was
limited to 12 months. See 18 U.S.C. § 3583(h).

        Counsel last considers whether Gamble could challenge his sentence as
substantively unreasonable and rightly concludes he could not. We would review the
sentence only to determine whether it is “plainly unreasonable,” United States v. Salinas,
365 F.3d 582, 588 (7th Cir. 2004). Sentences within a properly calculated policy-
statement range, such as Gamble’s, are presumed reasonable on appeal. See United
States v. Jones, 774 F.3d 399, 404 (7th Cir. 2014). Counsel has not identified any ground to
rebut this presumption, nor could she. When sentencing Gamble, the district court
properly weighed the § 3553(a) factors. As it explained, Gamble has a long history of
violence toward women, and no prior sentence or stint of supervision has deterred him
from violent acts. Given this, and the brutality of the battery, the court concluded that a
maximum sentence was necessary to protect the community and prevent further
offenses. The court also explained that the conditions attached to Gamble’s supervised
release were related to the mental health and substance abuse treatment that Gamble
stated in his allocution that he needed.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.